William Fine,'an attorney, having pleaded guilty in the United States District Court, Southern District of New York, on December 7, 1945, to an indictment charging him with the crime of violating sections 117 and 113 of the United States Criminal Code (U. S. Code, tit. 18, §§ 207, 203) (accepting and asking money to influence action while an officer of the United States and agreeing to accept compensation to influence actions while an officer of the United States), and having filed with this court on December 21, 1945, an instrument acknowledged December 14,1945, consenting that his name be struck from the roll of attorneys and counselors at law of this court, such resignation is accepted and his name is ordered to he struck from the roll of attorneys and counselors at law. Present— Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ.